Citation Nr: 1516879	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chronic hives.

2.  Entitlement to service connection for a sinus disorder, including as residuals of a broken nose.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (i.e. Travel Board hearing).  A transcript has been procured for the record. 

In February 2013, the Board remanded the Veteran's claims on appeal to the Appeals Management Center (AMC) for additional development.  

When the Veteran filed his claims in June 2007, he was represented in all VA actions by the Veterans of Foreign Wars.  However, in an October 2014 statement, the Veteran expressed his desire to revoke the VFW's designation as his representative.  Revocation of representation may be made at any time.  38 C.F.R. § 14.631(f)(1) (2014).  Accordingly, as noted on the title page, the Veteran is unrepresented.

The issue of entitlement to service connection for a sinus disorder, including as residuals of a broken nose is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current skin disorder, to include chronic hives, is not related to any event during his military service.




CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence that the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A June 2007 VCAA notice letter satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist the Veteran with the claim and the Board is not aware of any additional relevant evidence which is available but has not been obtained.

In June 2010 and April 2013, VA provided the Veteran with VA medical examinations to determine the nature and etiology of the claimed skin disorder.  As the April 2013 examination report was written after a review of the claims file, an interview with the Veteran, an examination of the Veteran, and contains findings regarding the nature and etiology of the claimed skin disorder, supported by clinical data, the April 2013 VA medical examination report is adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. §5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The AMC substantially complied with the Board's February 2013 remand directives regarding the claimed skin disorder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC asked the Veteran to identify all sources of treatment for the claimed skin disorder, associated pertinent ongoing VA treatment records, and scheduled the Veteran for a VA examination.  The Veteran was afforded a VA examination in April 2013.  The AMC has substantially complied with the Board's instructions regarding the claimed skin disorder.

Finally, regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a VLJ (Veterans Law Judge) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issues on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to these claims.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his prior representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2014).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Skin Disorder

The Veteran essentially claims that he developed a skin disorder, to include recurrent hives, during active service.  When specifically questioned about the potential cause of the claimed skin disorder, the Veteran could not recall coming into contact with any foreign substance known to cause a skin reaction during service.  

At the August 2009 Travel Board hearing, the Veteran stated that he was diagnosed as having hives in 1967 while stationed in Germany.  The Veteran reported being hospitalized for three to four days for this disorder.  The Veteran indicated that, initially, his whole body was covered with hives and, on the second day, the disorder spread to his genital area.  The Veteran reported experiencing stinging itching and open sores on the head of his penis.  The Veteran indicated that he was provided with antibiotics and that the condition cleared up after a week or ten days with cream use.

Reviewing the service treatment records, in a September 1965 service treatment record, a service examiner diagnosed the Veteran as having a "rash."  The service examiner prescribed phisohex soap for treatment of the disorder.  In a January 1967 service separation medical examination report, a service examiner diagnosed the Veteran as having no skin abnormalities at the time of examination.  In a contemporaneous January 1967 report of his own medical history, the Veteran denied ever experiencing asthma, hay fever, or hives.  In a May 1967 statement of medical conditions, provided at discharge from service, the Veteran specifically denied experiencing any change in his medical condition since the January 1967 service separation medical examination.  

Reviewing the post-service evidence, in a September 2002 private treatment record, the Veteran reported experiencing hives over the past twenty years.  The private examiner diagnosed recurrent idiopathic urticaria.  Subsequent treatment records dated since October 2006 also indicate treatment for tinea versicolor.

In a June 2010 VA medical examination report, provided to determine the nature and etiology of the Veteran's claimed skin disorder, the Veteran reported experiencing hives all over his body with severely pruritic areas during service in Germany in 1967.  The Veteran indicated that he was hospitalized for three days for this disorder during service.  The Veteran indicated that he experienced an episode of raised, red, pruritic hives from his head to his feet about every three months, lasting two to three days per episode.  The Veteran reported that he did not experience any trigger event prior to these episodes.  The Veteran stated that the hives were not ulcerating, crusting, exfoliating, exudative, or disfiguring, but were itchy.  The Veteran indicated that he used a topical cream to treat this disorder.  The Veteran reported that he did not experience any papules or discharge.  The Veteran states that the disease was intermittent and had not progressed. 

After a review of the claims file, the VA examiner stated that the Veteran's tinea versicolor was not related to service.  The VA examiner noted that the tinea disorder was of a different nature than that described by the Veteran in his statements supporting his claim.  Moreover, the tinea disorder was first diagnosed in 2006, nearly four decades after the Veteran's discharge from service.  Regarding the recurrent idiopathic urticaria, the VA examiner found that the disorder was not caused by or aggravated by the Veteran's service.  The VA examiner reported being unable to find any objective evidence in the medical records, to include his own medical examination, indicating that the skin disorder began in service or was aggravated by the Veteran's service.  The VA examiner noted that the service treatment records contained no mention of treatment for this rash during service, the service discharge medical examination report indicated that the Veteran's skin was normal, and the Veteran's report of his medical history at discharge contained no notation indicating that he had experienced hives during service.

The Veteran's ex-wife provided a sworn statement in June 2011 stating that she had observed the Veteran with a skin disorder of hives during the service and after service.

As noted in the February 2013 Board remand, the June 2010 VA examiner did not explain why the Veteran's current rash was different than the rash the Veteran incurred during service.  The Board therefore found the June 2010 VA medical examination report inadequate and remanded the claim to the AMC/RO to afford the Veteran another VA medical examination.

The AMC provided the Veteran with a VA medical examination in April 2013.  The Veteran told the examiner that he had broken out in whelps since the mid-1960s.  He stated that the lesions will come on in crops every three to four months, last for two to three days and then resolve.  He stated that there was significant itching and irritation associated with the lesions.  He described full body involvement with occasional periorbital and lip swelling.  He said that he had never had wheezing or joint pain with his hives.  He stated that he used intermittent Benadryl, Claritin and Dermacream, which provided good relief.  At the time of the examination, the Veteran did not have any current visible skin conditions.  The examiner noted that the diagnosis of urticaria was not made until 2002, at which time the Veteran provided a twenty year history of the disease.  The examiner also stated that the Veteran's history of tinea versicolor was a common and easily treated condition that would have no bearing on the issue of idiopathic urticaria.  The examiner noted that the Veteran's STRs did not show a history reflective of urticaria while on active duty.  The examiner further noted that the Veteran's medical examination revealed normal skin and no wheals or erythema.  The examiner concluded that the Veteran's current medical condition was less likely than not related to his military service.

In November 2013 the Veteran was seen at a VA treatment center for complaints of a rash on his back, trunk and both upper extremities.  At that time the Veteran reported having this problem on and off since 1965.  The Veteran had been using Benadryl cream and eurecin cream to treat his rash.  There were no signs of infection.  The treating professional noted that the Veteran had a diagnosis of a milk allergy and that the Veteran liked to consume dairy products but that he reported only having the rash occasionally.  The Veteran was advised to take Benadryl and continue the use of eurecin cream and Benadryl creams and to call back if no improvement in two days.  The Veteran was advised to avoid dairy products.  

In January 2014 the Veteran submitted photographs of his hives and stated that he had been breaking out with them since 1965.

After having reviewed all the evidence of record, the Veteran's current claimed skin disorder is less likely than not related to his military service.  There is no competent evidence that the Veteran's current skin disorder is related to his military service.  While the Veteran is free to report his continuity of symptomatology, he is not competent to provide a medical nexus opinion between his current disorder and any event during his military service.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The April 2013 VA medical examiner reviewed all of the available evidence and examined the Veteran and found that the Veteran's claim skin disorder is less likely than not related to his military service.  This opinion is the only competent evidence relating to a nexus between the Veteran's current skin disorder and his military service.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include chronic hives, is denied.


REMAND

Regarding the issue of service connection for a sinus disorder, in the February 2013 remand decision, the Board noted that in June 2010 VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed sinus disorder.  The Board noted that the AMC did not subsequently incorporate a copy of this examination report with the claims file.  The Board remanded this claim to the AMC so that the AMC could procure a copy of the June 2010 VA medical examination report regarding the Veteran's claimed sinus disorder.  The AMC associated the Veteran's June 2010 headache VA examination report.  This VA examination report was already contained in the record at the time of the previous Board remand in February 2013.  It may be that the only VA medical examination the Veteran received in June 2010 dealt with the Veteran's claimed headache disorder and not the Veteran's claimed sinus disorder.  

If the AMC is not able to find a June 2010 VA medical examination report dealing with the Veteran's sinus condition, then the AMC should make a formal finding that the record is unavailable.  If the report is not available, the AMC should schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's claimed sinus condition.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's June 2010 VA medical report for his sinus condition with the Veteran's claims file.  If the AMC is not able to associate the Veteran's June 2010 VA medical examination report for a sinus condition, the AMC must make a formal finding that the document is not available.

2.  If the AMC makes a formal finding that the June 2010 VA medical examination report for the Veteran's sinus condition is unavailable, then the AMC/RO should schedule the Veteran for a VA medical examination to assist in ascertaining the nature and etiology of the sinus disorder, to include as residuals to a broken nose.  The claims folder (including all relevant VBMS and Virtual VA documentation) should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.

In reviewing the claims file, the VA examiner should not any treatment records and lay evidence indicating treatment for a sinus disorder, to include:

a.  The January 1967 service separation medical examination report, noting the Veteran's sinuses as normal;

b.  The January 1967 report of the Veteran's medical history, noting ear, nose or throat trouble; 

c.  The Veteran's June 2007 claim for benefits, indicating residuals of a fractured nose, to include sinusitis;

d.  The Veteran's August 2009 testimony, indicating that he broke his nose in Germany  in 1967.  The Veteran testified that he stood and hit his nose on the tailgate of a truck, requested to go to the health clinic, was told by his superior to wait until they arrived at another location.  A day or two later, the Veteran went on sick call, the swelling had subsided, and the treatment professional looked quickly at his nose and told him to go back to duty, that he'd be okay.  The Veteran also testified that in 1970 he was told by an ear, nose and throat doctor that he had previously broken his nose.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any current sinus disorder is related to the Veteran's service or any incident of service?

A rationale should be provided for any opinion or conclusion expressed.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issue of service connection for a sinus disorder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


